DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 17, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1) teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018) teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6), and R1-1806159 document (“Wake-up signal configurations and procedures” May 21st-25th, 2018) teach “The gap between the end of configured maximum WUS duration and the first associated PO is equal or larger than the minimum value which is implicitly or explicitly configured and is an absolute number of subfames” (page 1) Also, the R1-1806159 document teach “WUS is postponed in subframes that are not NB-IoT DL subframes and is not transmitted [FFS dropped/postponed] in the subframes that carries SIs other than SIB1. ”(Page 2), fail to disclose: “determine a starting subframe for a first time domain resource for monitoring the first group WUS (Wake Up Signal) of a plurality of group WUSs as a latest subframe such that there is a total of Lwus NB-loT downlink subframes and subframes carrying system information block 1 (SIB1)-NB before a start of a second time domain resource for another group WUS for a same paging occasion (PO), wherein there are Lgap subframes from an end of the second time domain resource to the start of the PO, where Lwus is a configured maximum WUS duration, and Lgap is a configured gap between the end of the maximum WUS duration to the start of the PO; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-16 are also allowed by virtue of their dependency on claim 1.
Regarding claim 17, the best prior art found during the examination of the present, Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1) teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018) teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6), and R1-1806159 document (“Wake-up signal configurations and procedures” May 21st-25th, 2018) teach “The gap between the end of configured maximum WUS duration and the first associated PO is equal or larger than the minimum value which is implicitly or explicitly configured and is an absolute number of subfames” (page 1) Also, the R1-1806159 document teach “WUS is postponed in subframes that are not NB-IoT DL subframes and is not transmitted [FFS dropped/postponed] in the subframes that carries SIs other than SIB1. ”(Page 2), fail to disclose: “determine a starting subframe for a first time domain resource for monitorinq the first group WUS as a latest subframe such that there is a total of Lwus NB-loT downlink subframes and subframes carrying system information block 1 (SIB1)-NB before a start of a second time domain resource for another group WUS for a same paging occasion (PO), wherein there are Lgap subframes from an end of the second time domain resource to the start of the PO, where Lwus is a configured maximum WUS duration, and Lgap is a configured gap between the end of the maximum WUS duration to the start of the PO; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18 are also allowed by virtue of their dependency on claim 17.
Regarding claim 19, the best prior art found during the examination of the present, Ly et al. (U.S. Patent Application Publication # 2019/0166556 A1) teach “a base station and a UE may agree on a numerology and resources to be used so that the base station can communicate WUR signals to the UE and so that the UE can determine the presence of the WUR signals. ”(Paragraph [0007]), in view of R1-1807109 document (“Detailed design for Wake-up signal sequence” May 21st-25th, 2018) teach “WUS signal is designed based on the following information:
◼ UE group ID (if introduced) 
◼ time information of the starting subframe of the WUS or PO (Paging Occasion)
◼ FFS: (part of) the SFN information”(Section 3, pages 5-6), and R1-1806159 document (“Wake-up signal configurations and procedures” May 21st-25th, 2018) teach “The gap between the end of configured maximum WUS duration and the first associated PO is equal or larger than the minimum value which is implicitly or explicitly configured and is an absolute number of subfames” (page 1) Also, the R1-1806159 document teach “WUS is postponed in subframes that are not NB-IoT DL subframes and is not transmitted [FFS dropped/postponed] in the subframes that carries SIs other than SIB1. ”(Page 2), fail to disclose: “determine a starting subframe for a first time domain resource for monitoring the first group WUS as a latest subframe such that there is a total of Lwus NB-loT downlink subframes and subframes carrying system information block 1 (SIB1)-NB before a start of a second time domain resource for another group WUS for a same paginq occasion (PO), wherein there are Lgap subframes from an end of the second time domain resource to the start of the PO, where Lwus is a configured maximum WUS duration, and Lgap is a configured gap between the end of the maximum WUS duration to the start of the PO; …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 20 are also allowed by virtue of their dependency on claim 19.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Liu et al. (U.S. Patent Application Publication # 2019/0349856 A1) teach “ the legacy WUS having the same duration as the WUS for UE group 1 and the WUS for UE group 2. The maximum WUS duration (WUSmax) for each group-specific WUS can also be the same as that of the legacy WUS. The actual WUS duration can be smaller than WUSmax and aligned with its configured starting point. Thus, no matter the duration of a specific WUS, it can be aligned with the same starting point, i.e., the starting subframe relative to the associated PO. The starting point for a PO can be equal to the corresponding WUS plus the gap between the WUS and the PO. It is also noted that the valid subframes, e.g., the valid subframes are the NB-IoT DL subframes, or subframes not carrying non-BL/CE subframes and SIB 1 for MTC, might be counted for the WUSmax and the actual WUS duration.”(Fig.5; Paragraph [0076])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 31, 2022